Raucci, J. This cause coming on for hearing, the Court being fully advised in the premises; The facts are stipulated. A guard unlocked and allowed an unauthorized inmate into Claimant’s cell. The Claimant reacted quickly, grabbing the inmate and reversing their positions placing himself outside the cell and locking the potential assailant within. It is further noted that the officer falsified a report claiming an assault by the inmate. If said report had been allowed to stand, Claimant would have lost privileges and six months of good time. Claimant shows no physical injury, and the nature of his cause of action is for intentional infliction of mental distress. Claimant testified to being afraid, nervous and upset over the incident. It may be argued that the day-today existence while being incarcerated in a maximum security prison would produce this type of anxiety. In this case, however, the agent of the State, Officer Donovan, went beyond the normal hazards of prison life. The apprehension produced, both as to physical harm and loss of privileges, is compensable. It is therefore ordered that Claimant is awarded $250.00 in full and complete satisfaction of this claim.